 Case 2:21-mj-00064-ST Document 2 Filed 01/19/21 Page 1 of 1 PageID #: 13


AO 458 (Rev. 06/09) Appearance of Counsel



                                     UNITBn SrerBS DISTRICT CoURT
                                                            for the
                                               Eastern District of New York



                  United States of America                      )

                           Plaintifl                            )
                                                               )      Case   No.   21MJ 64
                         Thomas Fee                            )
                            Defendant
                                                               )

                                              APPEARANCE OF COUNSEL

To        The clerk ofcourt and all parties ofrecord

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Thomas Fee


Date:          0111912021                                                                                 /s/
                                                                                            Attorney's signature


                                                                                                 Dennis J. Ring
                                                                                      Printed name and bar number
                                                                                   148-29 Cross lsland Parkway
                                                                                      Whitestone. NY 11357




                                                                                    De_n n i s   Rin   g !e\rv1@g rn a i l.   com
                                                                                                 E-mail address


                                                                                             (718) 357-1040
                                                                                             Telephone number


                                                                                             (71$ 357-4926
                                                                                                  FAX numher
